In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1430V
                                        (not to be published)


    TATIANA DAUTKHANOVA and
    RUSLAN DAUTKHANOV, on behalf of                             Chief Special Master Corcoran
    E.D., a Minor Child,
                                                                Filed: July 30, 2020
                         Petitioner,
    v.                                                          Special Processing Unit                 (SPU);
                                                                Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On September 19, 2018, Tatiana Dautkhanova and Ruslan Dautkhanov, on behalf
of E.D., (“Petitioners”) filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioners
allege that E.D. suffered a vasovagal syncope and dental fractures caused by an
influenza vaccination administered on December 9, 2017. (Petition at 1). On February 5,

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
2020, a decision was issued awarding compensation to Petitioners based on the
Respondent’s proffer. (ECF No. 52).

         Petitioners filed a motion for attorney’s fees and costs, dated May 6, 2020, (ECF
No. 58), requesting a total award of $33,260.20 (representing $32,363.60 in fees and
$896.60 in costs). Pursuant to General Order #9, counsel for Petitioners warrant that
Petitioners personally incurred costs in the amount of $6,437.00 in pursuit of their claim
and $60.00 to be advanced for court costs required for maintaining the conservatorship.
(Id. at 2). Respondent reacted to the motion on May 8, 2020, indicating that she is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 59). Petitioners filed a reply requesting that the Court award Petitioners all fees and
costs requested in Petitioners Application. (ECF No. 60).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs.
I award a total of $39,757.20 as follows:

            •   A lump sum of $33,260.20, representing reimbursement for fees and costs,
                in the form of a check jointly payable to Petitioners and Petitioner’s counsel;

            •   A lump sum of $6,437.00, representing reimbursement for Petitioners
                costs, in the form of a check payable to Petitioners and;

            •   A lump sum of $60.00, payable to Petitioner’s for court filing fees for the
                maintenance of the conservatorship required and;

            •   Petitioner requests all checks be forwarded to Maglio Christopher & Toale,
                PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 3




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                    2
IT IS SO ORDERED.

                        s/Brian H. Corcoran
                        Brian H. Corcoran
                        Chief Special Master




                    3